DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the Amendments/Remarks of 06/02/2022. As directed by the amendment: claims 15, 18-19, 26 and 31 have been amended, claims 1-14 and 24 have been canceled previously, and no claims have been added. Thus, claims 15-23 and 25-31 are currently pending in this application.
Drawings
3. 	In light of Amendments/Remarks of 06/02/2022, the objection to the drawings set forth in the Office Action of 02/02/2022, is hereby withdrawn.
Claim Objections
4.	In light of Applicant’s Amendment of 06/02/2022, the objection to claims 15-23 and 25-31 set forth in the Office Action of 02/02/2022, is hereby withdrawn.
Claim Rejections - 35 USC § 112
5.	In light of Applicant's Amendment of 06/02/2022, the rejection of claims 15-23 and 25-31 under 35 U.S.C. §112, first paragraph, set forth in the Office Action of 02/02/2022, is hereby withdrawn.
6.	In light of Applicant's Amendment of 06/02/2022, the rejection of claim 30 under 35 U.S.C. §112, second paragraph, set forth in the Office Action of 02/02/2022, is moot.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 recites the limitation "the piston expansion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 15-23, 25-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti (Pub. No. US 2012/0267399 A1) in view of Ki et al. (Pub. No.: EP1938903 A2).
Regarding claim 15, Moretti discloses a metering pump (manually operated pump for pressurized dispensing of a fluid product, as stated in Abstract), comprising: 
a housing (cup-shaped body 3, as presented in annotated Figure 3C and Paragraph [0031]) which extends from an inlet portion (cup-shaped body 3 is extending from an inlet I10, which is defined by the hole 10, as depicted in annotated Figures 1&3C and Paragraph [0026]) to a dispensing opening (dispensing head 30, as shown in annotated Figure 1) and which envelops a piston (as best seen immediately below and discussed in Paragraph [0036], the cup-shaped body 3 undoubtedly envelopes a piston assembly PA, including a  piston element that is defined by a piston 6) which is loaded by a compression spring (spring 7, as detailed in Paragraphs [0035]- [0036]).
Particularly, Moretti exhibits the pump that comprises the cup-shaped body 3 delimiting a chamber 4 for suction/compression of the product to be dispensed, in which the hollow stem 5 extends at least partially (see Paragraph [0025]). 
Notably, in Paragraph [0026], Moretti notes that the chamber 4 is delimited by: a wall 3A of the cup-shaped body 3; a one-way valve 9, designed to close a hole 10 for inlet of the product to be dispensed into said chamber 4; the annular piston 6; and the widened end portion 5D of the stem. The piston 6, which is designated as the piston element, is being slidable in a fluid-tight way on the inner surface of the chamber 4, and on a cylindrical portion of the end 5A of the hollow stem 5 (see Paragraph [0027]). 

    PNG
    media_image1.png
    609
    750
    media_image1.png
    Greyscale

Especially, in Paragraph [0033], Moretti further teaches: The piston 6 has (FIG. 2A) a body comprising two top arms 6A and 6B, which are separated by an annular cavity 6F, and two bottom arms 6C and 6D, which are also separated by an annular cavity 6E. The outer top arm 6B and bottom arm 6D are designed to slide in a fluid-tight way on the inner face of the wall of the chamber 4 during motion of the piston, whereas the inner top arm 6A is designed to ensure tightness and to slide on the cylindrical portion of the end 5A of the hollow stem 5. The inner bottom arm 6E is, instead, mobile between a first position P1 (FIG. 3A), in which it closes the inlet hole 5B of the cavity 5C of the stem 5 in a fluid-tight way and bears upon the widened end portion 5D of the stem 5, and a plurality of second positions P2 (FIGS. 3B, 3C), in which said arm 6E is raised away from said at least one hole 5B of the stem 5 and from said widened end portion 5D, enabling the fluid present in the chamber 4 to be dispensed, passing through said hole made in the stem. Preferably, the top annular cavity 6F is shaped in such a way that, when the pump is in the resting position (FIGS. 1 and 3A), the bottom annular edge 11C (FIG. 2A) of the retention element can penetrate at least partially therein. Said bottom annular edge is internally shaped like a step so as to provide a contrast surface for the bottom end 7B of the spring 7.


    PNG
    media_image2.png
    621
    563
    media_image2.png
    Greyscale

Essentially, Moretti’s pump is designed such that the piston or piston assembly PA is being loaded by the spring 7 in a starting position and being moveable against a spring force of the compression spring into an end position. As stated in Paragraph [0022], the piston 6 bears in a fluid-tight way upon a widened end portion 5D of the stem 5 that is fastened to said stem. Clearly, Moretti evidently illustrates how the piston or piston assembly PA includes a piston plunger PP with a widened end portion 5D, which is enveloped by the piston element or annular piston 6 that is movably arranged on the widened end portion 5D, as instantly claimed. 

    PNG
    media_image3.png
    372
    624
    media_image3.png
    Greyscale

Moretti then goes on to describe a one-way valve 9 that is designed to close a hole 10 for inlet of the product to be dispensed into said chamber 4 (see Paragraph [0026]). Likewise, in Paragraph [0031], Moretti also specifies: The bottom part 3C underneath the one-way valve 9 has a terminal portion 3E (FIG. 2C), which can be shaped in different ways, all of which, however, being conventional for the person skilled in the field, according to the type of pump that is to be obtained. Moreover, as best seen in annotated Figure 3C above, Moretti evidently illustrates as how the stop is being formed by contacting a lower end at the piston plunger PP of the piston PA with the inlet portion I10. 
Accordingly, the Examiner must assert that a lift stroke of the piston, as disclosed by Moretti, is surely being limited or defined by a stop or stop portion or stop position while this stop being formed by contacting a lower end at the piston plunger of the piston with the inlet portion, otherwise the system cannot normally operate. The stop S5 is being formed by contacting the lower end LE5D at the piston plunger PP of the piston assembly PA with the inlet portion. Specifically, Moretti’s metering pump performs as how the lift stroke of the piston assembly PA being defined by the end travel points of the piston face. In fact, disclosing this particular arrangement of the piston assembly PA, Moretti specifically teaches as how the lift stroke of the piston assembly PA being defined by the piston/ piston assembly that is directly and/or indirectly abutting an upper end of the one-way valve 9. 
However, although Moretti discloses the majority of Applicant’s claimed elements, he is silent as to the fact that the inlet portion includes a circumferential seal disc being connected with a central seal plug via horizontal ribs with the seal disc clamped in the housing and/or in a stop position the lift stroke of the piston is defined by the piston abutting the circumferential seal disc of the disc-shaped inlet valve.   
Nonetheless, the use of a disc-shaped inlet valve in metering pumps is notoriously well-known in the art, as taught by Ki. Ki in the same field of endeavor teaches another pump dispenser having a check valve 310 that is provided in the inlet of the cylinder housing to prevent the contents of the pump chamber from flowing backward to the container and a piston 350 that is provided on the check valve in the pump chamber 250 to be movable up and down (see Abstract). 
Specifically, in Paragraph [0022], Ki teaches that the check valve 310 is being made of a synthetic resin that prevents the contents discharged from the container 50 from flowing backward to the container 50. This check valve 310, as illustrated in annotated Figures 3 and 4, includes a supporting unit 320 inserted into and coupled with the lower internal wall of the pump chamber 250. 

[AltContent: textbox (Figure 3)]
    PNG
    media_image4.png
    559
    443
    media_image4.png
    Greyscale

Most importantly, however, is the structure of Ki’s valve, wherein a valve body 340 is being provided in the center of the supporting unit 320, and a plurality of elastic ribs 330 elastically connect the valve body 340 to the supporting unit 320. Ki explicitly teaches that the ascending operation of the check valve 310 is realized by the elastic force of the plurality of elastic ribs 330 so that it is possible to precisely open and close the inlet 230 of the cylinder housing 210. 
Furthermore, in Paragraph [0023], Ki specifies that the external circumference of the valve body 340 is attached to and detached from the internal circumference of the inlet 230 so that the inlet 230 is opened and closed. Therefore, sealing property between the valve body 340 and the inlet 230 is improved so that it is possible to prevent the contents from leaking between the valve body 340 and the inlet 230. When the check valve 310 is made of a synthetic resin, the check valve 310 can be easily manufactured by a molding process.

[AltContent: textbox (Figure 4)]
    PNG
    media_image5.png
    225
    540
    media_image5.png
    Greyscale

In fact, as presented in annotated Figures 3 and 4, this inlet portion is surely including a disc shaped inlet valve and the stroke of the piston is obviously defined by a circumferential seal disc 320 of the inlet valve.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a disc shaped inlet valve and circumferential seal disc, as taught by Ki, in the metering pump of Moretti, in order to provide a pump dispenser that is capable of reducing the number of assembled parts so that it is possible to realize a simple structure, to simplify assembling processes, and to reduce manufacturing cost, as motivated by Ki in Paragraph [0011].
Thus modified, one skilled in the art would have been reasonably appraised that the inlet portion would be further including a circumferential seal disc being connected with a central seal plug via horizontal ribs with the circumferential seal disc clamped in the housing and/or in a stop position the lift stroke of said piston would be further defined by the piston abutting an end of the circumferential seal disc of the disc-shaped inlet valve, as instantly claimed.
Regarding claim 16, Moretti and Ki substantially disclose the metering pump, as claimed and as detailed above. 
Additionally, in Paragraph [0036], Moretti especially notes: According to the invention the spring 7, the piston 6, the retention element 11, and the first tubular element 12 and second tubular element 13 of the stem 5 are shaped so that they can be inserted in series on top of one another, during assemblage of the unitary assembly 15, as follows: the spring 7 on a stretch of the first tubular element 12; at least one portion of the retention element 11 on a free end stretch of the spring 7; and at least one portion 6F of the piston 6 on an end edge 11C of said retention element 11, and, thus, so that the second tubular element 13 can be inserted into a central hole of said piston 6 and in an internal end stretch of the first tubular element 12. 


    PNG
    media_image6.png
    575
    777
    media_image6.png
    Greyscale
 
Further, Figure 2B exhibits as how the compression spring 7 is arranged about a hollow piston rod provided by the piston.
As such, according to the combination, one skilled in the art would surely recognize that the compression spring 7 is being arranged about a hollow piston rod 5 provided by the piston, as instantly claimed.
Regarding claim 17, Moretti and Ki substantially disclose the metering pump, as claimed and as detailed above. Additionally, as depicted immediately below, Moretti evidently demonstrates that this housing is clearly being configured with different lengths for forming differently sized metering chambers, as instantly claimed.

    PNG
    media_image7.png
    364
    493
    media_image7.png
    Greyscale

Regarding claim 18, Moretti and Ki substantially disclose the metering pump, as claimed and as detailed above. Additionally, Ki explicitly teaches that the valve body 340 is being provided in the center of the supporting unit 320, and the plurality of elastic ribs 330 being elastically connected the valve body 340 to the supporting unit 320. Further, Ki states: The ascending operation of the check valve 310 according to the present invention is realized by the elastic force of the plurality of elastic ribs 330 so that it is possible to precisely open and close the inlet 230 of the cylinder housing 210. Clearly, Ki, disclosing this check valve, specifically teaches an inlet valve with a spring-biased sealing plug and an outer sealing disc, as instantly claimed. Consequently, it is noted that the use of a known prior art structure (in this case the use of check valves in metering pumps taught by Moretti and Ki ), to obtain predictable results (in this case to control the fluid flow through the system) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. 
As such, according to the combination, one skilled in the art would surely recognize that the disc-shaped inlet valve with the central seal plug would be further including a spring -biased sealing plug and an outer sealing disc, as instantly claimed.
Regarding claims 19-20 and 23, Moretti and Ki substantially disclose the metering pump, as claimed and as detailed above. hole 17A under the thrust of the spring 7.   

    PNG
    media_image8.png
    633
    826
    media_image8.png
    Greyscale

Additionally, in Paragraph [0030], Moretti specifically discloses: The second tubular element 13 presents the inlet hole 5B of the cavity 5C of the stem 5 and also comprises the widened end portion 5D for resting of the piston 6. Preferably, the cup-shaped body 3 has, in positions corresponding to its mouth and top part 3D, elements 16 for engagement to a ring 17 that delimits a hole 17A (FIG. 2C), extending through which is the free end 5E (FIG. 2C) of the first element 12 of the stem 5, said ring having a shaped portion 17B for retention of the collar 5F of the stem 5, which is designed to prevent exit of the stem 5 from said hole 17A under the thrust of the spring 7.

    PNG
    media_image9.png
    453
    635
    media_image9.png
    Greyscale
 
Clearly, as illustrated immediately above, Moretti evidently illustrates a one-piece sleeve that is inserted into the housing and supports the piston.
Thus, according to the combination, one skilled in the art would have been reasonably appraised that the one-piece sleeve is being at least one of interlocked in the housing and pressed into the housing and/or being inserted into the housing and supporting the piston, as instantly claimed.
Furthermore, in accordance to MPEP 2113, the examiner notes that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (in this case the metering pump), does not depend on its method of production (i.e. pressing), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
With specific regard to claim 23, one skilled in the art would have been reasonably appraised that the piston, the compression spring 7 with adjacent components and the one-piece sleeve would be forming a preassembled mounting unit, as instantly claimed.
Regarding claim 21, Moretti and Ki substantially disclose the metering pump, as claimed and as detailed above. Additionally, in Paragraph [0030], Moretti explicitly teaches that the second tubular element 13 presents the inlet hole 5B of the cavity 5C of the stem 5 and also comprises the widened end portion 5D for resting of the piston 6.
In fact, Moretti surely exhibits as how the piston plunger 13 includes a lower expansion.
Regarding claim 22, Moretti and Ki substantially disclose the metering pump, as claimed and as detailed above. Additionally, in Paragraph [0014], Moretti performs at least one hole 5B that traverses the thickness of the stem in the proximity of its first end 5A and opens into the cavity 5C of the stem 5, and in which said piston 6 bears in a fluid-tight way upon a widened end portion 5D of the stem 5 that is fastened to said stem, said widened end portion 5D closing said cavity 5C of the stem 5 in a fluid-tight way at said first end 5A thereof. Furthermore, in Paragraph [0040], Moretti details:  the chamber 4 is full of the fluid to be dispensed, and the piston 6, as shown in FIG. 3D, with its inner bottom arm 6C resting against the bottom end portion 5D of the stem 5, blocks the connection between said chamber 4 and the cavity of the stem itself (through the bottom hole 5B of said stem 5). It should be emphasized that, in this position, as shown in FIG. 3D, the bottom edge 12C of the element 12 of the stem 5 is set apart by a stretch Z, which preferably extends for a few millimeters, from the top edge 6G of the piston 6. FIG. 3B shows a further operating position P2 of the pump, where the stem has been lowered just by a stretch equal to the stretch Z mentioned above, i.e., until the bottom edge 12C of the element 12 of the stem comes into contact with the top edge 6G of the piston 6. In this operating position P2, the piston has remained stationary by friction with the inner wall of the chamber 4, and only the stem 5 has moved downwards. Consequently, the arm 6C has detached from the bottom end 5D of the stem 5, thus opening the pump, i.e., the connection between the chamber 4 and the cavity 5C of the stem 5 through the hole 5B. As such, according to the combination, one skilled in the art would surely recognize that the plunger having plural pass through openings, as instantly claimed.
Regarding claim 25, Moretti and Ki substantially disclose the metering pump, as claimed and as detailed above. Additionally, in Paragraph [0031], Moretti specifically teaches that the cup-shaped body 3 has a bottom part 3C (FIG. 2C) comprising the chamber 4 and the valve 9, which are both of a substantially traditional type. The bottom part 3C underneath the one-way valve 9 has a terminal portion 3E (FIG. 2C), which can be shaped in different ways, all of which, however, being conventional for the person skilled in the field, according to the type of pump that is to be obtained. Thus, as stated in Paragraph [0031], in FIGS. 1-3 the portion 3E has a hollow cylindrical seat 18 (FIG. 2C) designed to house a dripping tube 27. 
Certainly, Moretti evidently illustrates as how the lift stroke of the piston is defined by a base portion of the housing, otherwise, the system cannot normally operate.
Regarding claim 26, Moretti and Ki substantially disclose the metering pump, as claimed and as detailed above.
Additionally, as presented immediately below, Moretti evidently illustrates as how a base portion BP includes a circumferential edge of the housing, as instantly claimed.

    PNG
    media_image10.png
    590
    679
    media_image10.png
    Greyscale


Regarding claim 31, Moretti and Ki substantially disclose the metering pump, as claimed and as detailed above. 
Additionally, Ki, in Paragraph [0026], especially teaches:  A sealing member 410 is provided between the external circumference of the piston 350 and the upper end internal circumference of the cylinder housing 210. The sealing member 410 seals a gap between the piston 350 and the cylinder housing 210. The sealing member 410 is supported by an under cap 450 so as not to move according as the piston 350 ascends. The under cap 450 has an ∩-shaped section and is firmly mounted in the upper end of the cylinder housing 210 to support the sealing member 410 so that the sealing property of the pump chamber 250 is improved. 
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using the sealing member, as taught by Ki, to the metering pump of Moretti and Ki, in order to further improve sealing property and to thus prevent the contents from leaking, as motivated by Ki in Paragraph [0041]. 
 However, the combination of Moretti and Ki does not explicitly teach that the piston and the piston plunger comprise a plastic injection molding and/or the material of the piston comprises a soft material providing a seal between the piston and the plunger and a material of the piston plunger comprises a material that is harder than the material of the piston.
Nevertheless, with regard to the particular material, it should be noted that the use of the particular material, i.e., a soft material providing a seal between the piston and the plunger and/or a material that is harder than the material of the piston, as stated in claim 31, for providing a seal between the piston and the plunger, absent any criticality, is only considered to be the "optimum" material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the structure disclosed by Moretti and Ki since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
Thus modified, one skilled in the art would have been reasonably appraised to further provide a soft material providing a seal between the piston and the piston plunger and material that is harder than the material of the piston for the piston plunger, as instantly claimed. 
Furthermore, in accordance to MPEP 2113, the examiner notes that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (in this case the metering pump) does not depend on its method of production (i.e. plastic injection molding), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
15.	Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti in view of Ki, and further in view of Wang (Pub. No. US 2012/0080454 A1).
Regarding claim 27, Moretti and Ki substantially disclose the metering pump, as claimed and as detailed above. However, the combination of Moretti and Ki does not explicitly disclose that the retaining ring is being a tubular part or sleeve which is including radial bars. Nonetheless, the use of tubular sleeves with radial bars in dispensers or metering pumps is notoriously well known in the art, as taught by Wang. Wang in the same field of endeavor teaches another dispenser which is designed to suck liquid in a bottle and eject the liquid from the spray head assembly 10 (see Paragraph [0016]). Wang successfully exhibits as how this spray head assembly 10 comprises a main tube 2 with a mount tube 21 on a first end thereof and the mount tube 21 is being inserted into the extension tube 12. A tubular portion 22 formed on a second end of the main tube 2 and a flange 23 extends from an outer periphery of the main tube 2 and is located between the mount tube 21 and the tubular portion 22. Clearly, Wang explicitly demonstrates that the tubular portion or one piece sleeve 22 is being inserted into the housing 9 and supports the piston 4. However, most importantly in Wang is his specific arrangement of the radial bars.

    PNG
    media_image11.png
    495
    446
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a sleeve including radial bars, as taught by Wang, in the metering pump of Moretti/ Ki, to obtain predictable results (in this case to control the fluid flow through the system) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised to further provide radial bars in an inner portion which support the piston, as instantly claimed.
Regarding claims 28-30, Moretti and Ki substantially disclose the metering pump, as claimed and as detailed above. Additionally, in Paragraph [0026], Ki especially teaches: A sealing member 410 is provided between the external circumference of the piston 350 and the upper end internal circumference of the cylinder housing 210. The sealing member 410 seals a gap between the piston 350 and the cylinder housing 210. The sealing member 410 is supported by an under cap 450 so as not to move according as the piston 350 ascends. The under cap 450 has an ∩-shaped section and is firmly mounted in the upper end of the cylinder housing 210 to support the sealing member 410 so that the sealing property of the pump chamber 250 is improved. Clearly, Ki, disclosing this sealing member, specifically teaches a sealing annular skirt.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a sealing member, as taught by KI, in the metering pump of Moretti /Ki, in order to increase pumping efficiency, as motivated by Ki in Paragraph [0012]. 
However, the combination of Moretti and Ki does not explicitly disclose specifics regarding the tubular sleeve or one-piece sleeve. Nonetheless, the use of tubular sleeves in dispensers or metering pumps is notoriously well known in the art, as taught by Wang. Wang in the same field of endeavor teaches another dispenser which designed to suck liquid in a bottle and eject the liquid from the spray head assembly 10 (see Paragraph [0016]). Wang successfully discloses as how this spray head assembly 10 comprising a main tube 2 with a mount tube 21 on a first end thereof and the mount tube 21 is being inserted into the extension tube 12. A tubular portion 22 formed on a second end of the main tube 2 and a flange 23 extends from an outer periphery of the main tube 2 and is located between the mount tube 21 and the tubular portion 22. Further, Wang explicitly demonstrates that the tubular portion or one piece sleeve 22 is being inserted into the housing 9 and supports the piston 4. 
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a sleeve, as taught by Wang, in the metering pump of Moretti /Ki, to obtain predictable results (in this case to control the fluid flow through the system) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A..
Thus modified, one skilled in the art would have been reasonably appraised that the piston plunger would be further contacting the one-piece sleeve in an upper idle position via the piston element arranged therebetween and/or a lower end of the one-piece sleeve would be further configured to contact the piston element and/or the piston expansion would be contacting a sealing annular skirt and the piston element would be contacting the one-sleeve sleeve through a sealing annular skirt in an upper starting position of the piston, as instantly claimed.
Moreover, with respect to functional limitations directed towards the intended use of the apparatus, namely "contact the sleeve in at least one of an upper idle position and a starting position with the piston element arranged there between” (claim 28) and/or “…configured to contact the piston element” (claim 29) and/or “…contacts a sealing annular skirt and the piston element contacts the one-piece sleeve through a sealing annular skirt in an upper starting position of the piston …” (claim 30) the combination of references discloses all the structural limitations of the claim and is therefore fully capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Response to Arguments
16.	Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. Applicants’ argument resides in contention that “U. S. Patent Application Publication No. 2012/0267399, in view of Ki et al., European Reference No. EP 1938903. Moretti and Ki et al. fail to render obvious that which is defined in claim 15 as amended” (see Applicant’s Remarks at page 5, fourth paragraph).
In particular, Applicant argues that, because “the valve 9 of Moretti is press-fitted into the cup-shaped body 3 such that no misalignment is expected during normal operation (…) Only in the light of the invention, i.e., by hindsight reconstruction, would the piston be used to contact the valve in order to realign the inlet valve from a deviation. Importantly, Moretti teaches a reduction in the multiplicity of different types of pumps necessary, for varying the amount of fluid dispensed.” (see Applicant’s Remarks at page 9, last paragraph), and because “the arrangement disclosed by Moretti encompasses the use of different rings having different heights, so as to vary the amount of fluid dispensed”(see Applicant’s Remarks at page 10, second paragraph), the Applicant disagrees with the combinations of the references in arriving at the claimed invention. 
Nonetheless, the Examiner notes that the reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims. 
Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Also, it has been held “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”); MPEP 2145(III).
Applicant further argues that since “Moretti specifically discloses that "Fig. 3C shows an operating position P3 in which the stem is at the end of travel and the hole 5B of the stem is still open. In this position, the projection SF of the stem preferably bears upon the top edge 11A of the retention element 11” (see Applicant’s Remarks at page 6, second paragraph) (…) and  “in Fig. 3D of Moretti, the stop position of the piston is defined by the contact between the projection 5F of the stem with the retention element 11” (see Applicant’s Remarks at page 8, second paragraph), and thus, “Moretti cannot disclose a stop position of a lift stroke of a piston that is defined by a piston abutting a circumferential seal disc of a disc-shaped inlet valve as required in claim 15” (see Applicant’s Remarks at page 6, second paragraph). 
The fact that Applicant’s system may or may not be different than that disclosed by Moretti /Ki does not discredit the system disclosed by Moretti and Ki, absent claim limitations that require a narrow interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Still further, as discussed in the instant disclosure, the Applicant exhibits as how a flange 6, which is very similar to the projection 5F seen in Figure 3C of Moretti, can be furthermore provided for an exact support of the piston 4 during depressing (c.f. FIG. 2) wherein the cylinder 3 thus includes radially inward oriented bars 9a in order to minimize friction.” (see Paragraph [0016]). Then, it should be noted that Ki reference, which discloses another metering pump, very similar to that seen in annotated Figure 1, performs as how the valve body 340 being arranged in the center of the supporting unit 320 and a plurality of elastic ribs 330 elastically connect the valve body 340 to the supporting unit 320. Clearly, as stated above in the analysis for the independent claim 15, Ki explicitly teaches as how the ascending operation of the check valve 310 is realized by the elastic force of the plurality of elastic ribs 330 so that it is possible to precisely open and close the inlet 230 of the cylinder housing 210. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a disc shaped inlet valve and circumferential seal disc, as taught by Ki, in the metering pump of Moretti, in order to provide a pump dispenser that is capable of reducing the number of assembled parts so that it is possible to realize a simple structure, to simplify assembling processes, and to reduce manufacturing cost, as motivated by Ki in Paragraph [0011]. 
In fact, according to the combination of Moretti and Ki, one of ordinary skill in the art would surely recognize that the piston assembly PA, including widened end portion 5D of the stem 5, as seen in annotated Figure 3C of Moretti would directly or indirectly comes into abutting contact with the circumferential seal disc of a disc-shaped inlet valve. 
Applicant continues to argue that “Fig. 3C clearly shows that the diameter of lower end of the piston 5D is smaller than the diameter of the valve 9. Furthermore, there is also a gap in the longitudinal direction of the piston. Therefore, there cannot be any interaction between the piston and the valve in this configuration in Moretti.” (see Applicant’s Remarks at page 7, first paragraph). 
 However, Applicant’s attention is drawn to the fact that Fig. 3C of Moretti evidently demonstrates as how the piston assembly PA, including widened end portion 5D of the stem 5, directly and/or indirectly abuts the circumferential edge portion of the inlet 9. The independent claim 15 merely recites that “the stop is formed by contacting a lower end at the piston plunger of the piston with the inlet portion, wherein the inlet portion includes a disc-shaped inlet valve that includes a circumferential seal disc being connected with a central seal plug via horizontal ribs with the seal disc clamped in the housing, and wherein in a stop position the lift stroke of said piston is defined by the piston abutting the circumferential seal disc of the inlet valve”. 
Indeed, there is no specific structure claimed or otherwise disclosed by Applicant which makes this interpretation unreasonable. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). In fact, Applicant has recited no structure which makes this interpretation of Moretti and Ki unreasonable. 
For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111).
Regardless of what assumptions Applicant is willing to make, the combination of Moretti and Ki discloses all the structural limitations of the claim and is therefore fully capable of carrying out, any and all uses of such a structure. 
Applicant's assertions of the allowability of claims 16-23 and 25-31 are based on
the alleged distinction between the Moretti and Ki references and the claimed invention.
Since the arguments related to the Moretti and Ki references were unpersuasive, it is
believed that the rejections of claims 16-23 and 25-31 under 35 USC §103 are deemed
appropriate. 
Due to the aforementioned reasons, the Applicants' arguments are not
considered persuasive and so the current rejections are not being withdrawn.
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L.P/Examiner, Art Unit 3746